In an action by a vendee for specific performance of a contract to sell real property, plaintiff appeals from an order of the Supreme Court, Ulster County, dated October 6, 1972' and entered in Orange County on October 18, 1972, which. granted defendants’ motion to cancel a notice of pendency filed January 4, 1972. Order reversed, with $10 costs and disbursements, and motion denied, with $10 costs. The defendant owners of the subject real property are husband and wife. Service of the summons and complaint on the defendant wife alone was sufficient to prevent cancellation of the notice of pendency (Baer v. Schwartz, 14 A D 2d 539; 13 Carmody-Wait, 2d, N. Y. Practice, § 87:44). Hopkins, Acting P. J., Munder, Gulotta, Brennan and Benjamin, JJ., concur.